— In a condemnation proceeding, claimant fee owner L. B. Oil Co., Inc., appeals, on the ground of inadequacy, from a judgment of the Court of Claims, dated October 26, 1979 which awarded it the principal sum of $100,965. Judgment modified, on the law and the facts, by increasing the award to the appellant from the principal sum of $100,965 to the principal sum of $120,000. As so modified, judgment affirmed, with costs to the appellant and matter remitted to the Court of Claims for entry of an appropriate amended judgment. It was error to deduct from the award of $120,000 the fixture award of $19,035. Claimant’s expert valued the real estate, as improved, at $200,000, exclusive of fixtures. The State’s expert valued the improved real estate at $87,000 and it is clear that he did not include the value of the trade fixtures of tenant Texaco. Further, the appraisers for both sides gave greatest weight to the market data approach, and the Court of Claims concurred. It was not established, however, that the comparable sales included the sale of fixtures of the type at issue, or that the sales prices included value for such fixtures. Titone, J.P., Mangano, Gulotta and Thompson, JJ., concur.